Citation Nr: 0108909	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-04 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a service-connected left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1978 to 
January 1981.  This matter comes to the Board of Veterans' 
Appeals (Board) from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Fort Harrison Regional 
Office (RO) which declined to evaluate residuals of the 
veteran's service-connected left knee injury at greater than 
10 percent disabling.  

In April 2000, the veteran appeared at a hearing at the RO.  
By July 2000 hearing officer's decision and supplemental 
statement of the case, the RO granted an evaluation of 20 
percent, effective November 18, 1998, for the veteran's left 
knee disability.  Although each increase represents a grant 
of benefits, the Court has held that a decision awarding a 
higher rating, but less that the maximum available benefit 
does not abrogate the pending appeal.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, this matter continues before the 
Board.  


FINDING OF FACT

Left knee injury residuals are manifested by no more than 
mild subpatella chondromalacia and pain resulting in no more 
than mild disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a left knee injury have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5260 (2000).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran sustained left knee injury in March 1978.  By 
April 1985 rating decision, the RO granted service connection 
for a left knee disability with an evaluation of zero 
percent, effective March 26, 1984.

Over the years, he complained of frequent knee pain, locking, 
stiffness, swelling, and instability, among other symptoms.

By December 1989 rating decision, the RO denied to grant a 
compensable rating for the veteran's left knee disability.  
By May 1997 rating decision, the evaluation for his service-
connected left knee disability was increased to 10 percent, 
effective September 12, 1996.

A June 1998 VA clinical progress note indicates that there 
was tenderness along the medial aspect of the left patella 
with meniscal clicking but no effusion.  The treating 
physician noted a history of gout and degenerative joint 
disease.

A December 1998 VA medical examination report indicates left 
knee pain with a history of degenerative joint disease.  
Objective findings reflected left knee tenderness with the 
patellar grind test.  Otherwise, there was no visible 
swelling or redness.  The examiner found full range of motion 
and no signs of instability or pain.  The examiner further 
noted that the veteran walked with a normal gait without 
using a crutch or a cane.  An associated radiologic report 
indicates no bone or joint abnormality and no significant 
changes since an August 1997 X-ray.  The radiologist 
concluded, "left knee negative."

In December 1998, he again sought an increased rating for his 
service-connected left knee disability, claiming that his 
left knee locks and continues to give way.  

A May 1999 VA clinical progress note indicates subjective 
complaints of pain with occasional giving way.  The physician 
noted negative X-rays, full range of motion with no effusion, 
locking, or ligament laxity.  Additionally Lachman and 
subluxation tests were negative.  The physician found patella 
facet syndrome and early patellofemoral arthrosis.

A July 1999 VA radiologic report reflects a clinical 
impression of "[n]ormal left knee."  The radiologist saw no 
evidence of fracture, dislocation, or significant 
degenerative change.  The radiologist concluded that the 
current X-ray is substantially similar to an August 1997 X-
ray.  

A July 1999 VA progress note indicates that the left patella 
facets were tender.  However, there was full range of knee 
motion and no effusion.  The physician noted that a scope and 
a shave should be considered if symptoms warranted.  The 
veteran indicated that he would "think about it."

A February 2000 VA progress note indicates that the veteran 
complained of left knee pain and instability.  The physician 
noted that valgus and Lachman stress tests were painful with 
movement.  The varus test caused less pain.  Lateral patella 
pain was noted as well.  The attending physician found no 
effusion, and flexion and extension of the knees was equal, 
bilaterally.

In April 2000, the veteran testified at a personal hearing at 
the RO that he had chronic daily left knee pain with locking, 
popping, swelling, grating, and instability.  He stated that 
he had fallen on several occasions, and that left knee pain 
disturbed his sleep.  He further testified that he could no 
longer work in the construction industry due to left knee 
pain and instability.  He stated that his pain progressively 
worsens during the day, that he has trouble standing for long 
periods, and that he wears a knee brace and takes anti-
inflammatory medication.  

A May 2000 fee basis examination report indicates that left 
knee flexion was from zero to 135 degrees.  The right knee 
had identical range of motion.  There was no palpable 
subpatella crepitation, and collateral and cruciate ligaments 
were intact.  A Lachman's test did not indicate instability, 
and a McMurray test was negative as well.  There was no 
effusion and no quadriceps atrophy, but the left calf 
measured an inch smaller than the right calf.  Weight bearing 
X-rays were normal, and there was no evidence of degenerative 
arthritis.

The physician diagnosed probable mild subpatella 
chondromalacia of the left knee with no evidence of 
degenerative arthritis, instability, or subluxation.  

Initially, the Board concludes that while this claim was 
decided by the RO before enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), a remand to the RO for additional action is 
unwarranted as VA has already met its obligations to the 
veteran under that statute.  As set out below, all relevant 
facts have been adequately developed by the RO; given the 
facts of this case, there is no reasonable possibility that 
any further assistance to the veteran would aid in 
substantiating his claim.  The RO obtained VA medical records 
and arranged for a comprehensive fee basis examination.  
Also, the RO issued a statement of the case and a detailed 
and well-considered hearing officer's decision and 
supplemental statement of the case.  As a consequence, the 
Board finds that VA has satisfied its duty to the veteran 
under VCAA.  As the RO fulfilled the duty to assist, and as 
the change in law has no material effect on adjudication of 
this claim, the Board finds it can consider the merits of 
this appeal without prejudice to him.  Bernard v Brown, 4 
Vet. App. 384 (1993)

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In determining the 
disability rating, VA has a duty to acknowledge and consider 
all regulations which are potentially applicable based upon 
the assertions and issues raised in the record and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Governing regulations 
include 38 C.F.R. §§ 4.1, 4.2 (2000), requiring an evaluation 
of the complete medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. § 4.3 (2000).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2000).  The provisions of 38 C.F.R. § 4.45 and 4.59 (2000) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  Id.

38 C.F.R. § 4.27 (2000) provides that unlisted disabilities 
requiring rating by analogy will be coded with the first two 
numbers of the schedule provisions for the most closely 
related body part and "99."  Hyphenated diagnostic codes 
are used when a rating under one code requires use of an 
additional code to identify the basis for the evaluation 
assigned.  The additional code is shown after the hyphen.  

The veteran is currently rated 20 percent disabled by analogy 
under Diagnostic Codes 5299-5260.  

Normal knee motion is zero degree extension to 140 degrees 
flexion.  See 38 C.F.R. § 4.71, Plate II (2000).  Limitation 
of motion of the knee is contemplated in 38 C.F.R. § 4.71a, 
Codes 5260 and 5261 (2000).  Code 5260 provides for a zero 
percent rating where flexion of the leg is only limited to 60 
degrees.  For a 10 percent rating, flexion must be limited to 
45 degrees.  A 20 percent rating is warranted where flexion 
is limited to 30 degrees.  A 30 percent rating may be 
assigned where flexion is limited to 15 degrees.  Code 5261 
provides for a zero percent rating where extension of the leg 
is limited to five degrees.  A 10 percent rating requires 
extension limited to 10 degrees.  A 20 percent rating is 
warranted where extension is limited to 15 degrees.  A 30 
percent rating may be assigned where the evidence shows 
extension limited to 20 degrees.  For a 40 percent rating, 
extension must be limited to 30 degrees.  Lastly, where 
extension is limited to 45 degrees, a 50 percent rating may 
be assigned.  38 C.F.R. § 4.71a, Codes 5260, 5261.

No more than a 20 percent rating is warranted under 5260.  
The May 2000 fee basis examination report reflects left knee 
flexion of zero to 135 degrees.  Such represents almost full 
left knee range of motion and is consistent with previous 
findings of full range of motion.  See 38 C.F.R. § 4.71, 
Plate II (normal knee flexion is zero to 140 degrees).  In 
any case, his left knee flexion does not warrant a 
compensable rating.  Also, the veteran does not warrant a 
compensable rating under Code 5261 as he does not allege and 
the evidence does not show limitation of knee extension.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2000), which provide that disability of the 
musculoskeletal system is characterized as the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and contemplate 
factors such as crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, an impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, atrophy of disuse, instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing.  Id.

However, even under DeLuca, he does not warrant a rating in 
excess of 20 percent.  As stated above, his limitation of 
motion is minimal at worst.  The 20 percent rating 
contemplates pain on movement that has been verified by 
objective findings in the February 2000 VA progress note and 
impaired ability to execute skilled movement as demonstrated 
in the June 1998 VA examination report which indicated 
meniscal clicking.  The maximum 30 percent rating available 
under 38 C.F.R. § 4.71a, Code 5260 would be inappropriate in 
this case.  The competent medical evidence is abundant and 
consistent in finding normal or near normal range of motion 
and no effusion, instability, swelling, disturbance of 
locomotion, incoordination, atrophy or crepitation.  The 
Board notes that the May 2000 fee basis examination report 
indicated that there was no quadriceps atrophy.  Further, 
although the physician did state that the left calf measured 
an inch smaller that the right calf, the physician did not 
attribute the discrepancy to atrophy.  Despite complaints of 
pain, there is no limitation of motion warranting a 
compensable rating.

Previously, the veteran was rated under Codes 5010-5257 
(2000).  Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.  Code 5003 provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
Where the limitation of motion of the specific joint or 
joints involved is noncompensable, under the applicable 
diagnostic codes, a rating of 10 percent is warranted where 
arthritis is shown by X-ray and where limitation of motion is 
objectively confirmed by evidence of swelling, muscle spasm, 
or painful motion.  38 C.F.R. § 4.71a, Code 5003.  There is 
no diagnosis nor X-ray evidence of degenerative joint 
disease, and, in any case, the 20 percent rating currently 
assigned to the veteran is greater that the 10 percent that 
would be available to him under 38 C.F.R. § 4.71a, Code 5003.  

Code 5257 provides for assignment of a 10 percent rating when 
there is slight recurrent subluxation or lateral instability, 
a 20 percent rating when there is moderate recurrent 
subluxation or lateral instability, and a maximum 30 percent 
evaluation for severe knee impairment with recurrent 
subluxation or lateral instability.  Id.  However, the 
competent and probative evidence of record does not support 
assignment of a higher evaluation on that basis.  First, the 
Board notes that VA examinations in December 1998 and May 
1999 revealed no left knee instability.  The May 2000 fee 
basis examination report is consistent in showing no 
instability or subluxation.  In short, the probative evidence 
does not show any demonstrated subluxation or instability on 
multiple examinations.  38 C.F.R. § 4.71a, Code 5257 is not 
applicable.

VA's General Counsel has stated that when a knee disorder is 
rated under Code 5257 and a veteran also has limitation of 
knee motion which at least meets the criteria for a zero 
percent rating under Codes 5003, 5260 or 5261 (2000), 
separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  However, the 
General Counsel stated that if, as in this case, a veteran 
does not meet the criteria for a zero percent rating under 
Code 5003, 5260, or 5261, there is no additional disability 
for which a separate rating for arthritis may be assigned.  
VAOPGCPREC 9-98 (Aug. 14, 1998); VAOPGCPREC 23-97 (July 1, 
1997).  There is no evidence of degenerative joint disease or 
instability, and the veteran warrants no more than a zero 
percent rating for limitation of left knee motion.  Thus, the 
General Counsel opinions are inapplicable here.

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
(2000) whether or not raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
Board finds no basis on which to assign a higher disability 
evaluation in that the veteran manifests no separate and 
distinct symptoms of left knee disability not contemplated in 
the currently assigned 20 percent rating permitted under the 
Schedule.

This is not a case where the evidence is in relative 
equipoise; rather, the preponderance of the competent 
evidence reflects that the veteran's left knee chondromalacia 
is manifested by pain and a slightly limited range of motion 
resulting in no more than slight disability.  

	
ORDER

An evaluation in excess of 20 percent for service-connected 
residuals of a left knee injury is denied.



		
	J.F. Gough
	Member, Board of Veterans' Appeals

 

